Citation Nr: 0100524	
Decision Date: 01/09/01    Archive Date: 01/17/01

DOCKET NO.  99-08 397A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

Entitlement to a rating in excess of 10 percent for recurrent 
headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
August 1969.

This appeal arises from an August 1998 rating decision of the 
Chicago, Illinois, Regional Office (RO) that, in pertinent 
part, awarded service connection for recurrent headaches as 
secondary to a service-connected left eye disorder and 
assigned a 10 percent rating to that disability.  The veteran 
disagreed with the rating assigned, and this appeal ensued.  
In July 2000, the Board of Veterans' Appeals (Board) remanded 
the increased rating claim for recurrent headaches to the RO 
for additional evidentiary development and readjudication.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.

2.  The veteran's service connected headaches recur several 
times per week, require him to close his eyes and sit, and 
may be relieved by aspirin or Tylenol; they are not very 
frequent, prolonged, or completely prostrating, and do not 
produce severe economic inadaptability.


CONCLUSION OF LAW

A 30 percent rating is warranted for the veteran's service-
connected headaches.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, § 4 (2000) (to be codified at 38 U.S.C. 
§ 5107); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the veteran's claim and appeal are 
governed by recent enactments that have reinforced the 
obligation of the Department of Veterans Affairs (VA) to 
assist claimants.  The United States Congress recently 
revised pertinent provisions of title 38 of the United States 
Code.  Heretofore, section 5107(a) of title 38 of the United 
States Code had provided that "a person who submits a claim 
for benefits under a law administered by the Secretary shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded" and that "[t]he Secretary shall assist such 
a claimant in developing the facts pertinent to the claim."  
38 U.S.C.A. § 5107(a) (West 1991).  However, the requirement 
that a claimant submit a well grounded claim is no longer in 
force; section 5107(a) has been revised.  See Floyd D. Spence 
National Defense Authorization Act for Fiscal Year 2001, Pub. 
L. No. 106-398, § 1611 (2000) (to be codified at 38 U.S.C.A. 
§ 5107) (Spence Defense Act).  Under section 1611 of the 
Spence Defense Act, the concept of a "well grounded claim" 
has been eliminated.  In addition, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
§ 4 (2000) (to be codified at 38 U.S.C.A. § 5107) (VCAA), 
further nullifies the concept of a well grounded claim and 
sets forth the assistance that VA must provide to a claimant.  
Although the legislative developments may appear somewhat 
confusing, the sum total of the recent enactments is that the 
requirement of a "well grounded claim" has been eliminated 
and VA's duty to assist has been amplified.  Under the 
revised section 5107(a), "a claimant has the responsibility 
to present and support a claim for benefits under laws 
administered by the Secretary."  

The recent enactments are applicable to all pending cases, 
such as the instant appeal.  Here, the Board previously 
remanded the veteran's claim for further assistance and 
readjudication.  The present record satisfies the Board's 
July 2000 order that remanded the veteran's claim for a 
higher evaluation for service-connected headaches.  The 
veteran has not indicated that any additional treatment 
records are available, and the most recent VA examination 
(May 1999) has now been considered by the RO and, on appeal, 
by the Board.  There is no reason to remand the veteran's 
claim for further application of VCAA, because the RO and the 
Board have complied with all of the provisions of that 
enactment, including the duty to assist a claimant and the 
duty to provide notice to a claimant.  The Board proceeds 
with the review of the veteran's appeal without remanding the 
matter to the RO because VA has provided all the assistance 
that could be provided to the veteran.

Technically, the claims presently on appeal are not claims 
for increased ratings since they involve original claims for 
service connection.  See Fenderson v. Brown, 12 Vet. App. 
119, 125-26 (1999) ("the distinction between an original 
rating and a claim for an increased rating may be important . 
. . in terms of determining the evidence that can be used . . 
.").  As noted above, this appeal arises from the August 
1998 rating decision that awarded service connection for 
headaches.  The Board now turns to a review of the pertinent 
evidence and the application of all relevant statutory and 
regulatory criteria.  

In 1968, while serving in the Republic of Vietnam, the 
veteran was operating a machine gun, which was hit by rocket 
fire, thus causing various injuries to the veteran.  In 
August 1998, the RO determined that the veteran was 
experiencing headaches that were related to one of those 
injuries (for which service connection had previously been 
established).  Consequently, the RO awarded secondary service 
connection for headaches.  

The veteran's service-connected headaches are evaluated for 
compensation purposes under VA's Schedule for Rating 
Disabilities (Schedule) under 38 C.F.R. § 4.124a, Diagnostic 
Code (DC) 8100 (2000).  A zero percent evaluation is 
warranted for migraine with less frequent attacks.  A 10 
percent evaluation is warranted for migraine with 
characteristic prostrating attacks averaging one in two 
months over the last several months.  A 30 percent evaluation 
is warranted for migraine with characteristic prostrating 
attacks occurring on an average once a month over the last 
several months.  A 50 percent evaluation is warranted for 
migraine with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.
The veteran underwent a VA neurological examination in July 
1998.  He reported having had headaches for the past four to 
five years on exposure to cold during winter.  The headaches 
would start as a sharp stab in the left eye and would develop 
into an aching pain that radiated to the left side of his 
head.  There was no throbbing, but he had seen white flashes 
in his right eye during the headaches.  There also had been 
nausea.  There was photophobia, but no phonophobia.  The 
headaches were relieved with Tylenol within about two hours, 
and sometimes he needed to sleep to alleviate the headaches.  
Reportedly, in winter, he had headaches about once every 
three weeks, but they did not limit his activity.  He did not 
have a previous history of headaches.  The diagnosis was 
vascular headaches, most likely migraine variant (common 
migraine) triggered by cold.  The examining VA physician 
further commented that the veteran's previous injury to the 
left eye may predispose the veteran to triggering of 
headaches.
 
In an April 1999 letter, the veteran's service representative 
indicated that the veteran was currently suffering three to 
four headaches per week, and that these headaches lasted 
between one and two hours.  

The veteran underwent a VA peripheral nerves examination in 
May 1999.  At that time, he complained of bifrontal headaches 
since the past year that occurred twice per week and more 
frequently in winter.  The headaches came when he felt 
stressed, and presented with a dull, achy feeling.  There was 
no focal weakness or numbness.  When he was working on a 
computer and focusing, the headaches would develop.  Stress 
precipitated the headaches, and aspirin relieved them.  He 
was not experiencing any paresthesias, dysesthesias, or other 
sensory abnormalities.  With respect to interference with 
daily activity, sometimes the eye felt tired also.  The 
diagnosis was tension-type headache.  

At a December 1999 hearing before the Board, the veteran 
testified that during cold weather, he experienced headaches 
a couple of times a week and that the headaches were 
accompanied by nausea.  The veteran indicated that he had 
taken aspirin and Tylenol, and that this self-medication had 
started relieving the pain.  The headaches were severe enough 
that, when at work, he would have to close his eyes and sit 
in a chair; the headaches would then go away after a few 
hours.  The veteran's wife testified that she had observed 
changes in her husband's activities as a result of his 
headaches.  She stated that the headaches affected the 
veteran's mood, judgment, and even his driving abilities.

As the criteria set forth above suggest, the evaluation of 
the veteran's service-connected headaches hinges on the 
frequency of those headaches and their severity.  The 
veteran, by all accounts, has been experiencing headaches 
anywhere from once every three weeks to several times per 
week.  The frequency of the headaches appears to be directly 
related to the cold weather, and he has been experiencing 
more frequent headaches during winter.  On VA examination, 
the veteran indicated that his headaches occurred once every 
three weeks.  However, more recently (on VA examination in 
May 1999, in an April 1999 letter from the veteran, and in 
testimony in December 1999), he indicated that the headaches 
occurred several times per week.  Therefore, more of the 
evidence, and particularly, the more recent evidence suggests 
that the veteran experiences headaches several times per 
week.

The Board must also consider the severity of the veteran's 
headaches.  The veteran has indicated that his headaches are 
often accompanied by nausea.  He also stated that when they 
occur at work, he has to sit in a chair and close his eyes 
and that the headaches go away within a few hours.  On VA 
examination, the veteran stated that the headaches did not 
limit his daily activities.  However, on that same 
examination, he also indicated that sometimes he needed to 
sleep to alleviate the headaches.  In testimony before the 
Board in December 1999, the veteran stated that the headaches 
often required him to sit down and close his eyes.  His wife 
testified that she had observed changes in his daily 
activities, in his mood and judgment, and even in his driving 
abilities.

The Board notes that Schedule appears to draw a distinction 
between "completely prostrating and prolonged attacks" and 
"prostrating attacks."  The former description applies to 
migraine that warrants a 50 percent evaluation while the 
latter description applies to migraine that warrants a 30 
percent evaluation.  Therefore, the Schedule does not require 
that the attacks be completely prostrating or prolonged in 
order for migraine to warrant a 30 percent evaluation.  

In light of the apparent frequency of attacks (several times 
per week) and the severity of the veteran's headaches 
(requiring the veteran to sit down and close his eyes; 
lasting for several hours), the Board finds that the 
veteran's service-connected headaches warrant a 30 percent 
disability rating. 

Finally, the Board bears in mind that the instant appeals are 
derived from the veteran's original claims for service 
connection and "staged ratings" may be applicable; the 
concept of "staged ratings" involves consideration of 
whether different ratings may be warranted at different 
periods during the adjudication and review of the veteran's 
claim.  See Fenderson, 12 Vet. App. at 125-26.  The Board 
notes that at no time during the appellate period were the 
service-connected headaches shown to be of such severity as 
to warrant more than a 30 percent rating.  There is no 
evidence of completely prostrating and prolonged attacks that 
produce severe economic inadaptability.  In fact, the veteran 
has continued to work gainfully.  


ORDER

A 30 percent rating for headaches is granted, subject to the 
laws and regulations governing disbursement of government 
benefits.


		
	GEORGE R. SENYK
	Veterans Law Judge
	Board of Veterans' Appeals

 

